Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, 9, and 10 have been amended. Claims 2, 4, and 5 have been canceled. Claims 11-13 have been added as new claims. Claims 1, 3, and 6-13 are pending.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 07/22/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 07/22/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the references do not disclose nor make obvious of excluding one or more of the ride sharing candidate users when the evaluation information specific to the one or more of the ridesharing candidate users are determined to be acceptable. Examiner disagrees. Rosnow discloses using evaluation information for the purpose of conducting ridesharing and one of the factors to be considered is willingness to share the vehicle, but does not explicitly disclose excluding one or more of the ride-sharing candidate users when the evaluation information specific to the one or more of the ride-sharing candidate users satisfies a specified condition and the evaluations of the one or more ride-sharing candidate users are determined to be unacceptable. Hirose discloses this limitation: (Hirose ¶0162 disclosing information such as vehicle type, use start time, departure place, and destination are exemplified as the desired condition when the user uses the shared vehicle; the user’s desired condition may also include information whether ridesharing is possible or not, when the user’s desired condition includes information for refusing ridesharing (the condition of sharing a vehicle is unacceptable), the shared vehicle management apparatus can exclude the reservation information of the shared vehicle used by that user from the reservation information provided to others (excluding the ridesharing candidate user since the evaluation information satisfied the condition of not willing to share a vehicle); also ¶0114 further disclosing when the shortest distance from the current position to the user is not less than the predetermined distance, the control device determines that the user cannot share a ride on the shared vehicle (the condition of the distance of the user is unacceptable; ¶0088 disclosing user evaluation information stored which includes determination criteria for rideshare)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosnow to include excluding one or more of the ride-sharing candidate users when the evaluation information specific to the one or more of the ride-sharing candidate users satisfies a specified condition and the evaluations of the one or more ride-sharing candidate users are determined to be unacceptable as taught by Hirose. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosnow in order to determine whether or not the vehicle can be reserved on the basis of the desired condition (see ¶0006 of Hirose).
Further, regarding Applicant’s argument that the references do not disclose the newly added claim amendments for claims 11-13, of “wherein the circuitry is configured to store and access an average of evaluation results provided in the past and access or analyze the average evaluation results to exclude one or more ride-sharing candidate users that satisfy the specified condition. Examiner disagrees. Hirose discloses this limitation and concept: (Hirose ¶0088 discloses a database that stores information and user evaluation information regarding the evaluation of users who have used the shared vehicle; the shared vehicle management apparatus can provide the user evaluation to other users by including the user evaluation in the reservation information of the shared vehicle; the information can be used as determination criteria when applying for ridesharing; ¶0089 discloses that the control device uses the ride-sharing determination function to determine whether or not the ride-sharing on the reserved shared vehicle is possible, for the application for ride-sharing; when determining that ride-sharing is not possible the device notifies the user who applied for ridesharing that the ridesharing is not possible; ¶0162 disclosing information such as vehicle type, use start time, departure place, and destination are exemplified as the desired condition when the user uses the shared vehicle; the user’s desired condition may also include information whether ridesharing is possible or not, when the user’s desired condition includes information for refusing ridesharing, the shared vehicle management apparatus can exclude the reservation information of the shared vehicle used by that user from the reservation information provided to others (excluding the ridesharing candidate user since the evaluation information satisfied the condition of not willing to share a vehicle)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosnow to include storing and accessing an average of evaluation results provided in the past and access or analyze the average evaluation results to exclude one or more ride-sharing candidate users that satisfy the specified condition as taught by Hirose. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosnow in order to determine if ridesharing is possible (see ¶0089 of Hirose).
Examiner maintains the 35 U.S.C. 103 rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosnow (2016/0132792) in view of Hirose (2020/0372418).

Claim 1: Rosnow discloses: An information processing apparatus, comprising circuitry in the form of a central processing unit that is configured to execute a program stored in memory for performing the following steps: (Rosnow ¶0009 disclosing an apparatus; ¶0034 also disclosing computing devices (Apparatus) processing the info provided by the transaction site, computer applications implemented as suitable circuitry; ¶0067 disclosing a computer-readable medium executed by hardware-processing unit; ¶0040 disclosing memory used to store program instructions for execution the processors(s))
receive registration of action schedules from users and store the action schedules in action schedule information, the action schedules stored in the action schedule information include information indicating places of departure; (Rosnow ¶0032 disclosing the users database which may store commuting schedule information along with preferred pick-up (departure) and drop-off locations)
extract, from the action schedule information, users who registered an action schedule of heading for a prescribed destination; (Rosnow ¶0056 disclosing user providing origin and destination information and schedule information and extracting/presenting a list of potential routes for other users offering a ride at the indicated time to interested users; the list of potential routes is based on information provided by a user; ¶0048 disclosing also that the users registers intermediate places to meet for a ride commute; the system including data structures for the origin and destination (e.g. home and work) of the commuters)
select the users that are extracted as ride-sharing candidate users; (Rosnow ¶0056 disclosing providing the user an indication of other users offering/seeking a ride at the indicated time)
obtain evaluation information associated with each of the ride-sharing candidate users, the evaluation information is stored in the memory; (Rosnow ¶0032 disclosing a user’s database that stores information/data associated with users such as preferred pick-up locations, preferred drop-off locations, commuting schedule information (includes times when user is willing to accept a ride, ¶0055), feedback information associated with the user, etc.; ¶0048 further discloses organizing carpooling (ridesharing) around identified places, the offers can be made and time and willingness to rideshare with the other party are the main factors to be considered in order to complete a ride share transaction; see also ¶0053 disclosing users picking favorite places ad take rides from places, the choices may be tallied in the system and ranked; the place ratings may be based on feedback from the user; based on origin, destination and Schule information the system may offer rides to potential riders)

Rosnow in view of Hirose discloses:
exclude one or more of the ride-sharing candidate users when the evaluation information specific to the one or more of the ride-sharing candidate users satisfies a specified condition and the evaluations of the one or more ride-sharing candidate users are determined to be unacceptable; 
Rosnow discloses using evaluation information for the purpose of conducting ridesharing and one of the factors to be considered is willingness to share the vehicle, but does not explicitly disclose excluding one or more of the ride-sharing candidate users when the evaluation information specific to the one or more of the ride-sharing candidate users satisfies a specified condition and the evaluations of the one or more ride-sharing candidate users are determined to be unacceptable. Hirose discloses this limitation: (Hirose ¶0162 disclosing information such as vehicle type, use start time, departure place, and destination are exemplified as the desired condition when the user uses the shared vehicle; the user’s desired condition may also include information whether ridesharing is possible or not, when the user’s desired condition includes information for refusing ridesharing (the condition of sharing a vehicle is unacceptable), the shared vehicle management apparatus can exclude the reservation information of the shared vehicle used by that user from the reservation information provided to others (excluding the ridesharing candidate user since the evaluation information satisfied the condition of not willing to share a vehicle); also ¶0114 further disclosing when the shortest distance from the current position to the user is not less than the predetermined distance, the control device determines that the user cannot share a ride on the shared vehicle (the condition of the distance of the user is unacceptable; ¶0088 disclosing user evaluation information stored which includes determination criteria for rideshare)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosnow to include excluding one or more of the ride-sharing candidate users when the evaluation information specific to the one or more of the ride-sharing candidate users satisfies a specified condition and the evaluations of the one or more ride-sharing candidate users are determined to be unacceptable as taught by Hirose. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosnow in order to determine whether or not the vehicle can be reserved on the basis of the desired condition (see ¶0006 of Hirose).

select an autonomous vehicle from a plurality autonomous vehicles; 
Rosnow discloses selecting a vehicle/rideshare (see Fig. 9), but does not explicitly disclose selecting an autonomous vehicle from a plurality autonomous vehicles. Hirose discloses this limitation: (Hirose ¶0059 discloses selecting a shared vehicle that meets the user’s desired condition; ¶0060 discloses selecting the share vehicle from among the currently available shared vehicles (plurality); ¶0022 discloses the vehicle(s) being autonomous). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rosnow to include select an autonomous vehicle from a plurality autonomous vehicles as taught by Hirose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

notify the ride-sharing candidate users of proposal information that includes proposal of moving to the prescribed destination by riding on the autonomous vehicle; 
Rosnow discloses notifying the ride-sharing candidate users of proposal information that includes proposal of moving to the prescribed destination by riding on a shared vehicle: (Rosnow ¶0055 disclosing based on user’s provided schedule information, offers to drive (and requests to ride) are displayed to potential riders and drivers; ¶0050 disclosing offering to drive from Philz coffee to Joe’s café, and Suzy, Booby, Alex accepts the offer). Rosnow does not explicitly disclose that the riding is on the autonomous vehicle, Hirose discloses this limitation: (Hirose ¶0126 discloses a user requesting a ride on the shared vehicle and the reservation information is provided to a plurality of users who can share a ride; ¶0113 discloses the reservation information includes the departure place and destination along with route, time, etc. (all of this is proposal information of moving to the destination on the AV)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rosnow to include an autonomous vehicle as taught by Hirose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

select, as users who intend to ride on the autonomous vehicle, users who accepted the proposal of moving to the prescribed destination by riding on the autonomous vehicle from among the ride-sharing candidate users who are notified of the proposal information; (Rosnow ¶0050 disclosing offering to drive from philz coffee to joe’s café, and Suzy, Booby, Alex accepts the offer ; ¶0051 disclosing the user may accept the ride provided by the transaction site (see also Fig. 4B disclosing the riders); ¶0059 further disclosing displaying to the driver and passenger confirming the ride has been accepted and displaying the commuting schedule) 
Rosnow discloses selecting, as users who intend to ride on the vehicle, users who accepted the proposal of moving to the prescribed destination by riding on the autonomous vehicle from among the ride-sharing candidate users who are notified of the proposal information (Rosnow ¶0050 disclosing offering to drive from philz coffee to joe’s café, and Suzy, Booby, Alex accepts the offer ; ¶0051 disclosing the user may accept the ride provided by the transaction site (see also Fig. 4B disclosing the riders); ¶0059 further disclosing displaying to the driver and passenger confirming the ride has been accepted and displaying the commuting schedule). Rosnow does not explicitly disclose an autonomous vehicle, however Hirose does: (Hirose ¶0022 discloses the vehicle(s) being autonomous; ¶0077 disclosing users other than the user who uses the shared vehicle confirming information regarding the share vehicle before the use of the shared vehicle starts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rosnow to include an autonomous vehicle as taught by Hirose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

determine a travel route bound for the prescribed destination via all the places of departure of the respective users who ride on the autonomous vehicle, 
Rosnow discloses determine a travel route bound for the prescribed destination via all the places of departure of the respective users who ride on the vehicle: (Rosnow ¶0027 disclosing driver and passengers schedules being captured in a route object; ¶0048 disclosing passengers identifying several intermediate places on either end of their ride to meet; ¶0049 disclosing the routes being generated from the provided schedule information; ¶0050 disclosing pick-up locations (coffee shop) in close proximity to a user’s home and/or work place; ¶0066 disclosing allowing drivers/riders to  pick multiple places to pick-up [and drop-off]). Rosnow does not explicitly disclose an autonomous vehicle, however Hirose does: (Hirose ¶0022 discloses the vehicle(s) being autonomous; also ¶0119 discloses calculating a travel route of the shared vehicle and time to move from the current position to the location of the second user; ¶0127 disclosing calculating the travel route of the share vehicle; ¶0112 and Fig. 5 discloses the route to the positions of the users being determined). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rosnow to include an autonomous vehicle as taught by Hirose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

and to notify, the autonomous vehicle used for ride-sharing and the users who ride on the selected autonomous vehicle, of the information indicating the travel route, 
Rosnow discloses notifying the users who ride on the selected autonomous vehicle, of the information indicating the travel route: (Rosnow ¶0049, ¶0056, ¶0058 disclosing graphical user interfaces may be presented to a user and a list of routes may be presented to the user; the user may select a route and initiate a ride transaction for a route). Rosnow does not explicitly disclose notifying the autonomous vehicle used for ride-sharing of the information indicating the travel route. Hirose discloses this limitation: (Hirose ¶0026 disclosing the vehicle management apparatus transmits a move command for moving to the departure place and picking up the user; the move command includes a travel route from the current position of the shared vehicle to the departure place (notifying AV); ¶0126 discloses a user requesting a ride on the shared vehicle and the reservation information is provided to a plurality of users who can share a ride (notifying users); ¶0113 discloses the reservation information includes the departure place and destination along with route, time, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosnow to include notifying the autonomous vehicle used for ride-sharing of the information indicating the travel route as taught by Hirose. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosnow in order for the vehicle to autonomously travel along the route (see ¶0026 of Hirose).

the determining of the travel route includes selecting a shortest distance between a location of the autonomous vehicle and a location of at least one of the respective users who ride on the autonomous vehicle; 
Rosnow discloses determining a travel route, but does not explicitly disclose that the determining of the travel route includes selecting a shortest distance between a location of the autonomous vehicle and a location of at least one of the respective users who ride on the shared vehicle. Hirose discloses this limitation: (Hirose ¶0091 disclosing that the control device specifies a location on the travel route of the shared vehicle to which the moving distance from the current position of the user who has applied for ridesharing is the shortest distance, as the boarding location; see also ¶0112 and ¶0114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosnow to include that the determining of the travel route includes selecting a shortest distance between a location of the autonomous vehicle and a location of at least one of the respective users who ride on the shared vehicle as taught by Hirose. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosnow in order to determine the time the vehicle will arrive at the user’s location (see ¶0091 of Hirose).

instruct the autonomous vehicle to travel to the location of the at least one of the respective users who ride on the autonomous vehicle, the autonomous vehicle, responsive to the instruction, travels to the location of the at least one of the respective users who ride on the autonomous vehicle; and 
Rosnow discloses the driver of the vehicle traveling the route from origin to destination, but does not explicitly disclose instructing the autonomous vehicle to travel to the location of the at least one of the respective users who ride on the autonomous vehicle, the autonomous vehicle, responsive to the instruction, travels to the location of the at least one of the respective users who ride on the autonomous vehicle. Hirose discloses this limitation: (Hirose ¶0026 disclosing the shared vehicle management apparatus transmits a move command for moving to the departure place and picking up the user; when receiving the move command from the shared vehicle management apparatus, the shared vehicle uses the automated or autonomous driving function to travel to the departure place in an automated or autonomous manner without a driver). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rosnow to include instructing the autonomous vehicle to travel to the location of the at least one of the respective users who ride on the autonomous vehicle, the autonomous vehicle, responsive to the instruction, travels to the location of the at least one of the respective users who ride on the autonomous vehicle as taught by Hirose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

further select, out of combinations of an accessible location accessible to each of the plurality of autonomous vehicles and a place of departure included in each of the action schedules of the users who ride on the autonomous vehicle, a vehicle and a user located shortest in distance between the accessible location and the place of departure, as the autonomous vehicle and as the user who arrives at the place of departure, respectively, 
Rosnow discloses selecting out of combinations of an accessible location accessible to each of a plurality of vehicles and a place of departure included in each of the action schedules of the users who ride on the vehicle, a vehicle and a user in close proximity to the departure place, as the vehicle and the user who drives the shared vehicle: (Rosnow ¶0027 discloses the driver and passengers schedules are captured in a route object and based on the route object, generating options for every combination of meeting places; the system provides offers to the riders are that in proximity to the planned origin and destination; ¶0049 discloses routes being generated from origins and destinations located in proximity to the user’s (driver in this case) work and home; users are seeking a ride based on the locations and schedule information and presented to a user (rider) where they may initiate a ride transaction; see also ¶0050). Rosnow does not explicitly disclose selecting an autonomous vehicle and a user is located shortest in distance between the accessible location and the place of departure. Hirose discloses this limitation: (Hirose ¶0060 disclosing the control device selects a shared vehicle located at the shortest distance from the current position of the user; ¶0022 discloses that the shared vehicle may be a vehicle having an automated or autonomous driving function that allows for traveling in an automated or autonomous manner without a driver; the shared vehicle may also have a manual driving function allowing for driver operation…the vehicle is capable of switching from autonomous driving to manual driving; ¶0091 disclosing that the control device specifies a location on the travel route of the shared vehicle to which the moving distance from the current position of the user who has applied for ridesharing is the shortest distance, as the boarding location; also ¶0113 and ¶0114 discloses determining whether a user can ride on the shared vehicle (selecting a user) based on the location of the user to the travel location, User 2 can ride, User 3 cannot (¶0115); ¶0118 also discloses in determining the user to ride the vehicle based on the shortest distance User 2 is selected based on the shortest distance L2 which is the boarding location P4 for the user ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosnow to include selecting a vehicle and a user is located shortest in distance between the accessible location and the place of departure as taught by Hirose. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosnow in order to determine the time the vehicle will arrive at the user’s location (see ¶0091 of Hirose).

wherein the autonomous vehicle selected from the plurality autonomous vehicles is located within a prescribed range from points of departures of the selected users. 
Rosnow discloses selecting a vehicle, but does not explicitly disclose that the autonomous vehicle selected from the plurality autonomous vehicles is located within a prescribed range from points of departures of the selected users. Hirose discloses this limitation: (Hirose ¶0060 disclosing the control device selecting a shared vehicle location at the closest distance from the user; ¶0072 further discloses selecting the shared vehicle located at the closest distance to the departure place; ¶0118 discloses calculating the shortest distance L2 and the location on the travel route R1 corresponding to the shortest distance L2 as a boarding location P4 for User 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosnow to include the autonomous vehicle selected from the plurality autonomous vehicles is located within a prescribed range from points of departures of the selected users as taught by Hirose. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosnow in order to select a vehicle that can arrive at the departure place by the use start time (see ¶0060 of Hirose).

Claims 9 and 10 are directed to a method and non-transitory storage medium, respectively. Claims 9 and 10 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards as apparatus. Examiner notes that the only limitation that claims 9 and 10 excludes that is in claim 1 is: “notify the ride-sharing candidate users of proposal information that includes proposal of moving to the prescribed destination by riding on the autonomous vehicle”. All other claims limitations are the same and are disclosed in the same citations of the respective references used for claim 1. Claims 9 and 10 are therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 10 recites: 
A non-transitory storage medium storing a program, wherein when being executed by a central processing unit, the program causes the central processing unit to execute operations including: (Rosnow ¶0008 disclosing a non-transitory computer-readable storage medium having instructions stored thereon; ¶0034 also disclosing computing devices (Apparatus) processing the info provided by the transaction site, computer applications implemented as suitable circuitry; ¶0067 disclosing a computer-readable medium executed by hardware-processing unit)

Claim 3: The information processing apparatus according to claim 1, wherein the circuitry is configured to notify the ride-sharing candidate users of the evaluation information included in the proposal information, the evaluation information indicating evaluation of the ride-sharing candidate users by other users when the respective ride-sharing candidate users used the ride-sharing in the past. (Rosnow ¶0032 disclosing the user database also including feedback information associated with a user; ¶0058 disclosing that each of the potential drivers being associated with a rating; ¶0064 further disclosing that the user interface allows users to rate one another; ¶0005 discloses the system enables users to offer and accept a ride, therefore the users are both the passengers and drivers)

Claim 6: The information processing apparatus according to claim 1, wherein the action schedules stored in the action schedule information include information indicating places of departure of the autonomous vehicle, the circuitry is configured 3Application Serial No.: 16/376,353 Docket No.: 94377-948 (08TMCT103202PA) to notify, the autonomous vehicle, of the information indicating the travel route. (Rosnow ¶0027 disclosing driver and passengers schedules being captured in a route object; ¶0048 disclosing passengers identifying several intermediate places on either end of their ride to meet; ¶0049 disclosing the routes being generated from the provided schedule information; ¶0050 disclosing pick-up locations (coffee shop) in close proximity to a user’s home and/or work place; ¶0066 disclosing allowing drivers/riders to  pick multiple places to pick-up; ¶0056 disclosing a list of routes being displayed to the user)
Regarding the vehicle being  autonomous, Rosnow does not explicitly disclose this limitation, however, Hirose discloses an autonomous vehicle for ridesharing in which the vehicle is notified of the travel route (¶0026 discloses the shared vehicle management apparatus (which is an onboard device (¶0021) transmits a move command to the vehicle which includes a travel route; ¶0022 discloses the shared vehicle may be a vehicle having an automated or autonomous driving function; ¶0047 also discloses stored map information which includes the travel route (schedule)(¶0085)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the vehicle is automatically operable as taught by Hirose in the system of Rosnow, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: The information processing apparatus according to claim 1, wherein the circuitry is configured is receive registration of the action schedule by causing a user who registers the action schedule to select one of a plurality of destinations registered in advance by other users, and the plurality of destinations registered in advance are locations where events are taken place or locations where prescribed stores are present. (Rosnow ¶0048 disclosing the passengers may pick several intermediate places on either end (departure or destination) to meet for a ride after inputting destination information; ¶0049 disclosing the offers are made based on locations and schedule information (already entered in ¶0048 or saved in the database in ¶0032); ¶0025 disclosing the meeting places may be landmarks, stores, shops, etc.)

Claim 8: The information processing apparatus according to claim 1, wherein the circuitry is configured to notify, a first user among the ride-sharing candidate users, of the evaluation information of a second user among the ride-sharing candidate users, the evaluation information of the second user indicating evaluation of the second user made by another user when the ride-sharing candidate user used the ride-sharing in the past. (Rosnow ¶0032 disclosing the user database also including feedback information associated with a user; ¶0058 disclosing that each of the potential drivers being associate with a rating; ¶0064 further disclosing that the user interface allows users to rate one another)

Claim 11: The information processing apparatus according to claim 1, 
Rosnow discloses a database that stores user information, but does not explicitly disclose storing and accessing an average of evaluation results provided in the past and access or analyze the average evaluation results to exclude one or more ride-sharing candidate users that satisfy the specified condition. Hirose discloses this limitation/concept:
wherein the circuitry is configured to store and access an average of evaluation results provided in the past and access or analyze the average evaluation results to exclude one or more ride-sharing candidate users that satisfy the specified condition. (Hirose ¶0088 discloses a database that stores information and user evaluation information regarding the evaluation of users who have used the shared vehicle; the shared vehicle management apparatus can provide the user evaluation to other users by including the user evaluation in the reservation information of the shared vehicle; the information can be used as determination criteria when applying for ridesharing; ¶0089 discloses that the control device uses the ride-sharing determination function to determine whether or not the ride-sharing on the reserved shared vehicle is possible, for the application for ride-sharing; when determining that ride-sharing is not possible the device notifies the user who applied for ridesharing that the ridesharing is not possible; ¶0162 disclosing information such as vehicle type, use start time, departure place, and destination are exemplified as the desired condition when the user uses the shared vehicle; the user’s desired condition may also include information whether ridesharing is possible or not, when the user’s desired condition includes information for refusing ridesharing, the shared vehicle management apparatus can exclude the reservation information of the shared vehicle used by that user from the reservation information provided to others (excluding the ridesharing candidate user since the evaluation information satisfied the condition of not willing to share a vehicle))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosnow to include storing and accessing an average of evaluation results provided in the past and access or analyze the average evaluation results to exclude one or more ride-sharing candidate users that satisfy the specified condition as taught by Hirose. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rosnow in order to determine if ridesharing is possible (see ¶0089 of Hirose).

Claims 12 and 13 are directed to a method and non-transitory storage medium, respectively. Claims 12 and 13 recite limitations that are parallel in nature as those addressed above for claim 11, which are directed towards as apparatus. Claims 12 and 13 are therefore rejected for the same reasons as set forth above for claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628